PETERS, P. J.
I concur, but do so on the sole ground that the evidence, and the reasonable inferences therefrom, support the finding that it is not true that defendant was guilty of wilful misconduct. I disagree with the majority opinion insofar as it holds or implies that a contrary finding would not be supported by the evidence. I am of the opinion *213that a finding of wilful misconduct, had such a finding been made, would have been amply supported by the record. Under the rules laid down in the many cases cited in the majority opinion, if the defendant is guilty of performing an intentional act with a wanton and reckless disregard of its possible result, he is guilty of wilful misconduct. On the other hand, if the act was performed negligently, wilful misconduct does not exist. In the present case the evidence, as fully recounted in the majority opinion, and the reasonable inferences therefrom, support either conclusion. The trial court, in the exercise of its proper fact finding powers, weighed the evidence and found in favor of defendant. In my opinion, the case presents nothing more than a situation where the evidence, and the reasonable inferences therefrom, are in conflict. That being so, the finding of the trial court is conclusive on this court.
Appellants’ petition for a hearing by the Supreme Court was denied December 27, 1943.